DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 12 January 2021 and 18 October 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.  The reference listed in the citation lined through in the IDS filed 12 January 2021 is not found in the case file.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munkberg (US-2020/0126191).
	Regarding claim 1:  Munkberg discloses a method comprising, by one or more computing systems (figs 3-5C and [0017]-[0022] of Munkberg): receiving a first frame and one or more second frames of a video (fig 2A, [0032], [0038], and [0055]-[0057] of Munkberg – first frame corresponds to current frame, second frame(s) corresponds to previous frame(s)) having a resolution lower than a target resolution (fig 2A and [0050] of Munkberg – frames shown in fig 2A, which include the first frame and one or more second frames, are up-sampled to the target resolution, and therefore have resolutions lower than a target resolution), wherein the first frame is associated with a first time and each second frame is associated with a second time prior to the first time ([0055]-[0056] of Munkberg – second frame(s) corresponds to previous frame(s), and thus the associated second time is prior to the first time associated with the first (present) frame); generating a first feature map for the first frame and one or more second feature maps for the one or more second frames (fig 2D(210), fig 2E, [0065], and [0071]-[0074] of Munkberg – sample map generated according to features of each frame, such as shown in fig 2E under “Sample map”); up-sampling the first feature map and the one or more second feature maps to the target resolution ([0049]-[0052] of Munkberg); warping each of the one or more up-sampled second feature maps according to a motion estimation between the associated second time and the first time ([0028], [0032], [0037], and [0058] of Munkberg – second (previous, time t-1) frames warped according to the determined motion vectors in order to then generated a reconstructed frame); and generating a reconstructed frame corresponding to the first frame by using a machine-learning model to process the up-sampled first feature map and the one or more up-sampled and warped (fig 2E (“Reconstructed”), [0025]-[0028], [0066]-[0069], and [0074]-[0075] of Munkberg – neural network model reconstructs the image frame at the up-sampled, external (output) resolution).
	Regarding claim 2:  Munkberg discloses the method of Claim 1 (as rejected above), wherein the first frame comprises an RGB image ([0068] of Munkberg).
	Regarding claim 4:  Munkberg discloses the method of Claim 1 (as rejected above), wherein generating the first feature map for the first frame and the one or more second feature maps for the one or more second frames is based on one or more convolutional neural networks (fig 2D(210), [0047]-[0050], and [0065] of Munkberg – convolutional neural network used to generate and up-sample sample map).
	Regarding claim 5:  Munkberg discloses the method of Claim 1 (as rejected above), wherein generating each of the first feature map for the first frame and the one or more second feature maps for the one or more second frames comprises: learning an initial feature map for each of the first frame and the one or more second frames (fig 2D(“Input Data”, 210, “Sample map”), and [0075] of Munkberg – initial feature map created for each frame before warping and further updating), wherein the initial feature map is based on a first number of channels ([0041] and [0048] of Munkberg); and combining the initial feature map, a corresponding input color, and a corresponding depth for each of the first frame and the one or more second frames to generate each of the first feature map and the one or more second feature maps (fig 2D(220), [0067]-[0068], and [0072]-[0073] of Munkberg), wherein each of the first feature map and the one or more second feature maps is based on a second number of channels ([0041], and [0051]-[0052] of Munkberg – number of channels can be changed based on output and/or performance needs).
	Regarding claim 6:  Munkberg discloses the method of Claim 1 (as rejected above), wherein up-sampling the first feature map and the one or more second feature maps to the target resolution is based on zero up-sampling ([0049]-[0052], [0063], and [0079] of Munkberg – upscaling/up-sampling the feature maps includes initializing the external state to zero before further processing), wherein the zero up-sampling comprises: assigning each input pixel of each of the first feature map and the one or more second feature maps to its corresponding pixel at the target resolution ([0049]-[0052], and [0077] of Munkberg); and setting all missing pixels around the input pixel as zeros ([0078]-[0079] of Munkberg).
	Regarding claim 7:  Munkberg discloses the method of Claim 1 (as rejected above), further comprising determining the motion estimation between the associated second time and the first time ([0027]-[0028] of Munkberg), wherein the determining comprises: identifying a motion vector for the corresponding second frame having the resolution lower than the target resolution (fig 2A, [0028], [0032], and [0058] of Munkberg – as seen in fig 2A, previous frames are at a lower resolution); and resizing the motion vector to the target resolution based on bilinear up-sampling ([0058]-[0059] of Munkberg).
	Regarding claim 8:  Munkberg discloses the method of Claim 1 (as rejected above), wherein warping each of the one or more up-sampled second feature maps comprises using the motion estimation with bilinear interpolation during warping ([0058] of Munkberg – bi-linear re-projection filter (interpolation) used with motion vectors).
	Regarding claim 9:  Munkberg discloses the method of Claim 1 (as rejected above), further comprising: inputting the up-sampled first feature map and the one or more up-sampled (fig 2D(215[Wingdings font/0xE0]210), [0063], [0067], [0070], and [0078] of Munkberg – after up-sampling, warping, and other processing, feedback for further training, which adjusts weighting), wherein the feature reweighting module is based on one or more convolutional neural networks ([0047]-[0050] of Munkberg).
	Regarding claim 10:  Munkberg discloses the method of Claim 9 (as rejected above), further comprising: generating, by the feature weighting module, a pixel-wise weighting map for each of the one or more up-sampled and warped second feature maps ([0058], [0063], and [0067] of Munkberg – weighted on a per-pixel basis according to the sample map); and multiplying the pixel-wise weighting map with the corresponding up-sampled and warped second feature map to generate a reweighted feature map for the corresponding second frame ([0070]-[0072], and [0077]-[0078] of Munkberg).
	Regarding claim 11:  Munkberg discloses the method of Claim 10 (as rejected above), wherein generating the reconstructed frame corresponding to the first frame comprises: combining the up-sampled first feature map and the reweighted feature maps associated with the one or more second frames (fig 2G and [0086]-[0089] of Munkberg – training for current (first) frame based on results of previous (second) frame(s)).
	Regarding claim 12:  Munkberg discloses the method of Claim 1 (as rejected above), wherein the machine-learning model is based on a convolutional neural network with one or more skip connections ([0050]-[0051] of Munkberg).
	Regarding claim 16:  Munkberg discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to ([0140]-[0142], and [0153]-[0154] of Munkberg): receive a first frame and one or more second frames of a video (fig 2A, [0032], [0038], and [0055]-[0057] of Munkberg – first frame corresponds to current frame, second frame(s) corresponds to previous frame(s)) having a resolution lower than a target resolution (fig 2A and [0050] of Munkberg – frames shown in fig 2A, which include the first frame and one or more second frames, are up-sampled to the target resolution, and therefore have resolutions lower than a target resolution), wherein the first frame is associated with a first time and each second frame is associated with a second time prior to the first time ([0055]-[0056] of Munkberg – second frame(s) corresponds to previous frame(s), and thus the associated second time is prior to the first time associated with the first (present) frame); generate a first feature map for the first frame and one or more second feature maps for the one or more second frames (fig 2D(210), fig 2E, [0065], and [0071]-[0074] of Munkberg – sample map generated according to features of each frame, such as shown in fig 2E under “Sample map”); up-sample the first feature map and the one or more second feature maps to the target resolution ([0049]-[0052] of Munkberg); warp each of the one or more up-sampled second feature maps according to a motion estimation between the associated second time and the first time ([0028], [0032], [0037], and [0058] of Munkberg – second (previous, time t-1) frames warped according to the determined motion vectors in order to then generated a reconstructed frame); and generate a reconstructed frame corresponding to the first frame by using a machine-learning model to process the up-sampled first feature map and the one or more up-sampled and warped second feature maps, the reconstructed frame having the target resolution (fig 2E(“Reconstructed”), [0025]-[0028], [0066]-[0069], and [0074]-[0075] of Munkberg – neural network model reconstructs the image frame at the up-sampled, external (output) resolution).
Regarding claim 17:  Munkberg discloses the media of Claim 16 (as rejected above), wherein generating each of the first feature map for the first frame and the one or more second feature maps for the one or more second frames comprises: learning an initial feature map for each of the first frame and the one or more second frames (fig 2D(“Input Data”, 210, “Sample map”), and [0075] of Munkberg – initial feature map created for each frame before warping and further updating), wherein the initial feature map is based on a first number of channels ([0041] and [0048] of Munkberg); and combining the initial feature map, a corresponding input color, and a corresponding depth for each of the first frame and the one or more second frames to generate each of the first feature map and the one or more second feature map (fig 2D(220), [0067]-[0068], and [0072]-[0073] of Munkberg), wherein each of the first feature map and the one or more second feature maps is based on a second number of channels ([0041], and [0051]-[0052] of Munkberg – number of channels can be changed based on output and/or performance needs).
	Regarding claim 18:  Munkberg discloses the media of Claim 16 (as rejected above), wherein up-sampling the first feature map and the one or more second feature maps to the target resolution is based on zero up-sampling ([0049]-[0052], [0063], and [0079] of Munkberg – upscaling/up-sampling the feature maps includes initializing the external state to zero before further processing), wherein the zero up-sampling comprises: assigning each input pixel of each of the first feature map and the one or more second feature maps to its corresponding pixel at the target resolution ([0049]-[0052], and [0077] of Munkberg); and setting all missing pixels around the input pixel as zeros ([0078]-[0079] of Munkberg).
	Regarding claim 19:  Munkberg discloses a system (figs 3-5C and [0017]-[0022] of Munkberg) comprising: one or more processors; and a non-transitory memory coupled to the ([0140]-[0142], and [0153]-[0154] of Munkberg): receive a first frame and one or more second frames of a video (fig 2A, [0032], [0038], and [0055]-[0057] of Munkberg – first frame corresponds to current frame, second frame(s) corresponds to previous frame(s)) having a resolution lower than a target resolution (fig 2A and [0050] of Munkberg – frames shown in fig 2A, which include the first frame and one or more second frames, are up-sampled to the target resolution, and therefore have resolutions lower than a target resolution), wherein the first frame is associated with a first time and each second frame is associated with a second time prior to the first time ([0055]-[0056] of Munkberg – second frame(s) corresponds to previous frame(s), and thus the associated second time is prior to the first time associated with the first (present) frame); generate a first feature map for the first frame and one or more second feature maps for the one or more second frames (fig 2D(210), fig 2E, [0065], and [0071]-[0074] of Munkberg – sample map generated according to features of each frame, such as shown in fig 2E under “Sample map”); up-sample the first feature map and the one or more second feature maps to the target resolution ([0049]-[0052] of Munkberg); warp each of the one or more up-sampled second feature maps according to a motion estimation between the associated second time and the first time ([0028], [0032], [0037], and [0058] of Munkberg – second (previous, time t-1) frames warped according to the determined motion vectors in order to then generated a reconstructed frame); and generate a reconstructed frame corresponding to the first frame by using a machine-learning model to process the up-sampled first feature map and the one or more up-sampled and warped second feature maps, the reconstructed frame having the target resolution (fig 2E(“Reconstructed”), [0025]-[0028], [0066]-[0069], and [0074]-[0075] of Munkberg – neural network model reconstructs the image frame at the up-sampled, external (output) resolution).
	Regarding claim 20:  Munkberg discloses the system of Claim 19 (as rejected above), wherein generating each of the first feature map for the first frame and the one or more second feature maps for the one or more second frames comprises: learning an initial feature map for each of the first frame and the one or more second frames (fig 2D(“Input Data”, 210, “Sample map”), and [0075] of Munkberg – initial feature map created for each frame before warping and further updating), wherein the initial feature map is based on a first number of channels ([0041] and [0048] of Munkberg); and combining the initial feature map, a corresponding input color, and a corresponding depth for each of the first frame and the one or more second frames to generate each of the first feature map and the one or more second feature maps (fig 2D(220), [0067]-[0068], and [0072]-[0073] of Munkberg), wherein each of the first feature map and the one or more second feature maps is based on a second number of channels ([0041], and [0051]-[0052] of Munkberg – number of channels can be changed based on output and/or performance needs).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Munkberg (US-2020/0126191) in view of Fu (US-2019/0098332).
	Regarding claim 3:  Munkberg discloses the method of Claim 2 (as rejected above).  Munkberg does not disclose converting the RGB image to an YCbCr image.
	Fu discloses converting the RGB image to an YCbCr image ([0063] of Fu).
	Munkberg and Fu are analogous art because they are from the same field of endeavor, namely temporal processing for video coding using motion vectors.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to convert the RGB image to an YCbCr image, as taught by Fu.  The motivation for doing so would have been to more accurately and efficiently encode the video data according to the color-based characteristics of the human visual system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Munkberg according to the relied-upon teaching of Fu to obtain the invention as specified in claim 3.

8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg (US-2020/0126191) in view of Yi (US-2019/0243131).
	Regarding claim 13:  Munkberg discloses the method of Claim 1 (as rejected above), wherein the first frame and the one or more second frames are received from a client device (fig 3 and [0140]-[0141] of Munkberg – input image frames received from client device, which can be head mounted display, hand-held electronic device, a vehicle, and so on).  Munkberg does not disclose wherein the first frame and the one or more second frames are associated with a head motion detected by the client device, and wherein the motion estimation is determined based on the head motion.
	Yi discloses wherein the first frame and the one or more second frames are associated with a head motion detected by the client device, and wherein the motion estimation is determined based on the head motion (figs 4A-4B and [0046]-[0047] of Yi).
	Munkberg and Yi are analogous art because they are from similar problem solving areas, namely processing received video frame data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to associate the first frame and the one or more second frames with a head motion detected by the client device, and determine the motion estimation based on the head motion, as taught by Yi.  The motivation for doing so would have been to efficiently and effectively process the video data when the video data is generated by a head-mounted display device, which is a desirable embodiment for many users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Munkberg according to the relied-upon teachings of Yi to obtain the invention as specified in claim 13.
	Regarding claim 14:  Munkberg discloses the method of Claim 1 (as rejected above).  Munkberg does not disclose wherein the first frame comprises a first stereo image captured by a first camera, wherein each of the one or more second frames comprises a second stereo image captured by a second camera.
([0039], and [0047] of Yi).
	Munkberg and Yi are analogous art because they are from similar problem solving areas, namely processing received video frame data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the first frame comprise a first stereo image captured by a first camera, and each of the one or more second frames comprise a second stereo image captured by a second camera, as taught by Yi.  The motivation for doing so would have been to efficiently and effectively process the video data when the video data is generated by a head-mounted display device, which is a desirable embodiment for many users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Munkberg according to the relied-upon teachings of Yi to obtain the invention as specified in claim 14.
	Regarding claim 15:  Munkberg in view of Yi discloses the method of Claim 14 (as rejected above), wherein warping each of the one or more up-sampled second feature maps comprises: warping the up-sampled second feature map of the second stereo image to a viewpoint of the first camera ([0028], [0037], and [0058] of Munkberg – second (previous, time t-1) frames warped according to the determined motion vectors between the second frames and the first (current, time t) frame; figs 4A-4B and [0046]-[0047] of Yi – by combination, the second image of Munkberg is a second stereo image, and the motion vectors are according to a change in viewpoint, since the motion vectors are between different sequential frames).  Munkberg and Yi are combined for the reasons set forth above with respect to claim 14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616